EXHIBIT 10.1

 

    TWELFTH AMENDMENT AND CONSENT dated as of October 30, 2006 ("Amendment"),
executed and delivered in connection with that certain FINANCING AGREEMENT,
among ROCK OF AGES CORPORATION, a Delaware corporation ("ROA"), ROCK OF AGES
KENTUCKY CEMETERIES, LLC, a Delaware limited liability company ("Kentucky"),
CAROLINA QUARRIES, INC., a Delaware corporation ("Carolina"), PENNSYLVANIA
GRANITE CORP., a Pennsylvania corporation ("Pennsylvania"), KEITH MONUMENT
COMPANY LLC, a Delaware limited liability company ("Keith"), ROCK OF AGES
MEMORIALS INC., a Delaware corporation ("Memorials") and SIOUX FALLS MONUMENT
CO., a South Dakota corporation ("Sioux Falls"), as borrowers (ROA, Kentucky,
Carolina, Pennsylvania, Keith, Memorials and Sioux Falls each a "Company" and
collectively the "Companies"), the lenders party thereto (each a "Lender" and
collectively the "Lenders") and THE CIT GROUP/BUSINESS CREDIT, INC. ("CIT"), as
agent for the Lenders (in such capacity, the "Agent"). Terms which are
capitalized in this Amendment and not otherwise defined shall have the meanings
ascribed to such terms in the Financing Agreement (as defined below).

    WHEREAS, the Companies, the Lenders and the Agent are parties to that
certain Financing Agreement, dated as of December 17, 1997, which agreement has
been amended by (a) the letter amendment dated June 22, 1998 (the "First
Amendment"), (b) the Amendment dated June 1, 1999 (the "Second Amendment"),
(c) the Consent and Amendment dated December 20, 1999 (the "Third Amendment"),
(d) the Consent and Amendment dated as of December 27, 2000 (the "Fourth
Amendment"), (e) the Fifth Amendment dated as of October 23, 2002 (the "Fifth
Amendment"), (f) the Sixth Amendment and Waiver dated November 11, 2003 (the
"Sixth Amendment"), (g) the Seventh Amendment and Waiver dated as of February
16, 2004 (the "Seventh Amendment"), (h) the Eighth Amendment dated as of July 8,
2004 (the"Eighth Amendment"), (i) the Ninth Amendment dated as of December 31,
2004 (the"Ninth Amendment"), (j) the Tenth Amendment and Waiver dated August 9,
2005 (the"Tenth Amendment") and (k) the Eleventh Amendment, Consent and Waiver
dated as of November 15, 2005 (the"Eleventh Amendment") (as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth
Amendment, the Ninth Amendment, the Tenth Amendment and the Eleventh Amendment
and as the same may hereafter be amended, modified, supplemented or restated
from time to time, the "Financing Agreement");

    WHEREAS, the Companies have requested that the Lenders (a) consent to the
Sale (as defined in Section Two below) and (b) agree to modify certain
provisions contained in the Financing Agreement, and the Lenders have agreed to
the foregoing request, on the terms and subject to the conditions set forth in
this Amendment.

    NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

    Section One.    Amendments.    Effective as of the date hereof, upon
satisfaction of all of the conditions set forth in Section Four hereof, the
Financing Agreement is hereby amended as follows:

--------------------------------------------------------------------------------

        (a)       Applicable Increments.    Each Applicable Increment set forth
in the definition of the term "Applicable Increment" in the Financing Agreement
is hereby increased by .25%. The increase in the Applicable Increments provided
for herein are separate from, and in addition to, all increases in the
Applicable Increments set forth in any prior amendments. All provisions in prior
amendments (other than the Tenth Amendment) for any reductions in the Applicable
Increments are hereby terminated to the extent that such reductions have not
become effective as of the date of this Amendment.

        (b)    Early Termination Fee.    The definition of the term "Early
Termination Fee" set forth in Section 1 of the Financing Agreement is deleted in
its entirety and the following substituted in lieu thereof:

                "Early Termination Fee shall:  (i) mean the fee the Agent, on
behalf of the Lenders, is entitled to charge the Companies in the event any of
the Companies terminates the Line of Credit or this Financing Agreement on a
date prior to April 25, 2007; and (ii) be determined by multiplying the Line of
Credit by one-half of one percent (.50%) if the Early Termination Date is before
April 25, 2007."

        (c)    Leverage Ratio.    Notwithstanding anything to the contrary in
the Financing Agreement, any change in Tangible Net Worth directly resulting
from the Companies' compliance with Financial Accounting Standards Board
Statement No. 158 ("FASB 158") shall be disregarded for purposes of calculating
the Leverage Ratio as of any date; provided, however, that any reduction in
Tangible Net Worth directly resulting from the Companies' compliance with FASB
158 shall be disregarded only to the extent that the amount of such reduction
does not exceed $6,000,000.

        (d)    Operating Cash Flow.    Notwithstanding anything to the contrary
in the Financing Agreement, an aggregate amount of up to $1,686,000 of
restructuring charges relating to the termination of the employment of certain
officers in the retail division and incurred by the Companies in the second
fiscal quarter of 2006, may be excluded from the calculation of consolidated
EBITDA for such fiscal quarter for purposes of calculating Operating Cash Flow
of the Companies.

    Section Two.    Consent.    The Lenders understand that ROA and Carolina
(collectively referred to herein as"Seller") intend to sell certain of their
assets to New England Stone Industries, Inc. ("Buyer"), pursuant to that certain
Purchase and Sale Agreement, dated as of July 28, 2006, by and among Seller and
Buyer, as such agreement has been and may hereafter be amended, renewed,
restated or otherwise modified from time to time (the "Purchase and Sale
Agreement"), for an aggregate purchase price of $900,000 (the"Sale").

        Agent and Lenders hereby consent to the consummation of the Sale,
provided that: (a) upon consummation of the Sale, all of the net cash proceeds
of the Sale, in an amount no less than $900,000, will be immediately transferred
to Agent via wire transfer of immediately available funds in accordance with the
wire transfer instructions set forth on Exhibit A attached hereto; (b) upon
Agent's receipt of the proceeds of the Sale, Agent will apply such proceeds to
the outstanding balance of Acquisition Term Loans and the remaining proceeds (if
any) will be applied to any remaining Obligations; (c) consummation of the Sale
shall occur no later than November 30, 2006; and (d) the Sale is consummated in
accordance with the terms and conditions of the Purchase and Sale Agreement, as
in existence on the date hereof.

-2-

--------------------------------------------------------------------------------

        Upon Agent's receipt of the proceeds of the Sale, Agent's security
interest in the following assets of Seller, to the extent such assets have been
sold pursuant to the Sale (collectively, the "Released Assets"), shall be deemed
to have been automatically released: (a) the Coral Gray Property (as defined in
the Purchase and Sale Agreement); (b) the equipment listed on Schedule 1
attached hereto to the extent that such equipment is located on the Coral Gray
Property or the Kershaw Pink Property (as defined in the Purchase and Sale
Agreement) at the time the Sale is consummated; (c) the Inventory (as defined in
the Purchase and Sale Agreement) listed on Schedule 1.c of the Purchase and Sale
Agreement; (d) all of Seller's right, title and interest in and to the names
"Coral Gray" and "Kershaw Pink"; and (e) all of Seller's right, title and
interest in and to the Permits listed on Schedule 1.d of the Purchase and Sale
Agreement. Agent and Lenders do also hereby confirm and agree that from time to
time after the closing of the Sale, they will, upon your reasonable request and
at your expense, execute and deliver such additional lien releases with respect
to the Released Assets as may be necessary for Seller to transfer, convey,
assign and deliver to Buyer and to place Buyer in possession and control of, any
of such assets.

        The consent set forth in this Section Two are granted to the Seller in
this particular instance in light of the facts and circumstances that presently
exist, and the Lenders' grant of this consent shall not constitute a course of
dealing or a waiver of Agent's or any Lender's rights to withhold consent for
any similar request in the future.

    Section Three.    Representations and Warranties.    To induce the Agent and
the Lenders to enter into this Amendment, each Company warrants and represents
to the Agent and the Lenders as follows:
   

    (a)    as of the date hereof, all of the representations and warranties
contained in the Financing Agreement and each other document relating thereto to
which such Company is a party continue to be true and correct in all material
respects as of the date hereof, as if repeated as of the date hereof, except for
such representations and warranties which, by their terms, are only made as of a
previous date;

    (b)    the execution, delivery and performance of this Amendment by such
Company is within its corporate or limited liability company powers, has been
duly authorized by all necessary corporate or limited liability company action,
and such Company has received all necessary consents and approvals (if any shall
be required) for the execution and delivery of this Amendment;

    (c)    upon the execution of this Amendment, this Amendment shall constitute
the legal, valid and binding obligation of such Company, enforceable against
such Company in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency or similar laws affecting creditors'
rights generally and (ii) general principles of equity;

-3-

--------------------------------------------------------------------------------

    (d)    as of the date hereof, such Company is not in default under any
indenture, mortgage, deed of trust, or other material agreement or material
instrument to which it is a party or by which it may be bound. Neither the
execution and delivery of this Amendment, nor the consummation of the
transactions herein contemplated, nor compliance with the provisions hereof will
(i) violate any law or regulation applicable to such Company, (ii) cause a
violation by such Company of any order or decree of any court or government
instrumentality applicable to it, (iii) conflict with, or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust, or
other material agreement or material instrument to which such Company is a party
or by which it may be bound, (iv) result in the creation or imposition of any
lien, charge, or encumbrance upon any of the property of such Company, except in
favor of the Agent, to secure the Obligations, or (v) violate any provision of
any organizational document or capital stock of such Company;

    (e)    as of the date hereof, no Default or Event of Default has occurred
and is continuing; and

    (f)    since the date of the Companies' financial statements for the fiscal
year ended in December 2005, no change or event has occurred which has had or is
reasonably likely to have a material adverse effect on the business, operations,
prospects, profitability or condition, financial or otherwise, of any Company or
the Companies and their subsidiaries taken as a whole or the Collateral.

    Section Four.    Conditions Precedent.    This Amendment shall become
effective when all of the following conditions, the satisfaction of each of
which is a condition precedent to the effectiveness of this Amendment, shall
have occurred:

    (a)    the Agent shall have received a fully executed counterpart or
original of this Amendment;

    (b)    the Agent shall have received a certificate of the Secretary of each
Company, certifying: (i) the names, incumbency and signatures of the officer(s)
of such Company authorized to sign this Amendment and the Amended Note; and (ii)
that attached thereto are true and correct copies of resolutions duly adopted by
such Company's board of directors authorizing such Company to enter into this
Amendment and the Amended Note;

    (c)    all representations and warranties set forth in Section Three above
shall be true and correct in all material respects on and as of the effective
date hereof, and no Default or Event of Default (other than the Designated
Default) shall have occurred and be continuing; and

    (d)    the Agent shall have received payment of all fees, expenses and
disbursements (including, without limitation, the fees and expenses of external
counsel) incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the transactions contemplated to occur
hereunder.

- 4 -

--------------------------------------------------------------------------------

    Section Five.    General Provisions.

    (a)    Except as herein expressly amended, the Financing Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.

    (b)    As of the effective date hereof, all references to the Financing
Agreement in the Financing Agreement shall mean the Financing Agreement as
amended hereby and as hereafter amended, supplemented or modified from time to
time.

    (c)    This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.

    (d)    This Amendment may be executed by the parties hereto individually or
in combination, in one or more counterparts, each of which shall be an original
and all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of the signature page of this Amendment by telecopy shall
be effective as delivery of a manually executed counterpart of this Amendment.

    (e)    This Amendment shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of law
principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 5 -

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each Company, the Agent and each of the Lenders has
signed below to indicate its agreement with the foregoing and its intent to be
bound thereby.

 

 

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

 

 

 

 

 

By:

/s/Kurt M. Swenson

 

Name:  Kurt M. Swenson

 

Title:  Chairman and Chief Executive Officer
of each of the above Companies

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
as Agent and as a Lender

 

 

 

 

 

By:

/s/Renee M. Singer

 

Name:  Renee M. Singer

 

Title:     Senior Vice President

 

 

 

CHITTENDEN TRUST COMPANY,
as a Lender

 

 

 

 

 

By:/s/Matthew K. Durkee

 

Name: Matthew K. Durkee

 

Title:  Senior Vice President

- 6 -

--------------------------------------------------------------------------------

EXHIBIT A

WIRE TRANSFER INSTRUCTIONS

 

- 7 -

--------------------------------------------------------------------------------

SCHEDULE 1

EQUIPMENT

 

Item

Vehicle Identification or Serial Number

2003 Chevrolet K1500 Truck

1GCGK13U23F210517

1989 Chevrolet Truck

2GCEC14HXK1228954

475 Clark Rubber Tire Loader

420B388

275 Clark Rubber Tire Loader

425V-143

4500 Manitowoc Track Crane

 

1250 Lima 100-ton Track Crane

 

100-ton Lorain Truck Crane

 

750 CFM Joy Electric Compressor

 

750 CFM Atlas Copco Electric Compressor

 

1000 CFM IR Electric Compressor

 

8000 Ford Flat-bed Dump Truck

 

1970 International Dump Truck

 

1 Novamac Lift Hole Drill

 

2 Novamac Down Hole Drill, Double Hammer

 

1 Novamac Down Hole Drill, Single Hammer, Old Style

 

4 Atlas Copco Plug Drills

 

4 Harper Jack Hammers

 

2 Auto Burners

 

2 Hand Held Burners

 

 

 

 